DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record taken alone or in combination disclose, teach, or fairly suggest at least a skin wearable, waterproof, non-transferable frangible individual identification device comprising an adhesive and an ink arranged to provide a physiologically perceptible, humanly understandable, and machine-readable information relating to said individual wherein once applied to skin said identification device is not removable in one piece, as per claim 1 and 21; or can be remotely deactivated to render said identification device inoperable, as per claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Experton (US 20140207686) discloses a method, an apparatus, and a computer program product for accessing electronic medical records are provided in which a portable computing 
Pickett (US 20120107543) and Cahill, Jr et al (US 20150053759) both disclose a temporary tattoo including a barcode scanned to access patient records. Both fail to disclose the tattoo being at least non-transferable, frangible, not removable in one piece, or remotely deactivated as claimed.
Myers et al (US20050196573) discloses a destructible privacy label for use with patient labeled medical objects such as medical records, medication containers, and medical supplies, not the actual patient. The destructible privacy label is easily destroyable prior to disposal of the associated object thus rendering patient identifying indicia on the label illegible. Myers does not disclose that this label is cutaneous or skin wearable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christle I Marshall/
Primary Examiner, Art Unit 2887